Concurring Opinion by
Spaeth, J.:
I agree with the conclusion of the majority but believe it may be reached somewhat more directly.
The face of the note indicates that appellant is a comaker. She has signed “in the lower right hand corner.” This “indicates an intent to sign as the maker of a note.” 12A P.S. §3-402, Comment 1. Although nothing in appellant’s signature suggests that she is an accommodation party, the trial court found that she is. I accept this finding, but it does not change' appellant’s liability. According to 12A P.'S. §3-415 (2). “the accommodation party *263is liable in the capacity in which he has signed even though the taker knows of the accommodation.” Comment 1 to §8-415 states that “[a]n accommodation maker or acceptor is bound on the instrument without any resort to his principal, while an accommodation indorser may be liable only after presentment, notice of dishonor and protest.” Since appellant signed as a co-maker, ap-pellee could recover from her without any resort to anyone else. As the majority states, once appellant has satisfied the debt, she may exercise her right of recourse against the accommodated party. 12A P.S. §3-415(5).